     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.550 Page 1 of 8



1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                             SOUTHERN DISTRICT OF CALIFORNIA
8
9     CITIZENS INSURANCE COMPANY                                Case No.: 20-cv-1075-MMA (AGS)
      OF AMERICA,
10
                                             Plaintiff,         ORDER GRANTING DEFENDANTS’
11                                                              MOTION TO STAY
      v.
12
      CHIEF DIGITAL ADVISORS, et al.,                           [Doc. No. 29]
13
                                          Defendants.
14
15
16    CATHY PARKES, et al.,
                                 Counter Claimants,
17
      v.
18
19    CITIZENS INSURANCE COMPANY
      OF AMERICA,
20
                                 Counter Defendant.
21
22
             On October 26, 2020, Cathy Parkes (“Parkes”) and Chief Digital Advisors
23
      (“CDA”, and collectively “Defendants”) filed a motion to stay this action pending
24
      resolution of related underlying litigation. 1 Plaintiff Citizens Insurance Company of
25
26
27    1
        Defendant Assessment Technologies Institute, LLC (“ATI”) did not join in or oppose the motion to
      stay. Because ATI is—at this juncture and for this purpose—a passive party, the Court’s references to
28    “Defendants” are only to Parkes and CDA.

                                                          -1-                      20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.551 Page 2 of 8



1     America (“CICA”) filed an opposition, to which Defendants replied. See Doc. Nos. 30,
2     31. The Court found the matter suitable for disposition on the papers and without oral
3     argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1.
4     See Doc. No. 32. For the reasons set forth below, the Court GRANTS Defendants’
5     motion to stay.
6                                              I. BACKGROUND
7            The facts are set forth more fully in the Court’s order denying CICA’s motion to
8     dismiss, which the Court incorporates by reference here. See Doc. No. 33. The Court
9     will nonetheless provide the following relevant summary. On August 27, 2019, ATI filed
10    a complaint against Parkes in the United States District Court for the District of Kansas
11    (the “Kansas Action”). See Case No. 19-CV-2514-JAR-KGG. ATI alleges copyright
12    infringement, trade secret misappropriation, breach of contract, and unfair competition.
13    See Doc. No. 13 (“CC”) ¶ 7.
14           CICA insures CDA under a Businessowners Liability Insurance Coverage Policy
15    (the “Policy”). See Doc. No. 1 (“Compl.”) ¶ 10; CC ¶ 19. Although Parkes is not
16    specifically named on the Policy, ATI alleges that Parkes does business as Level Up
17    RN—one of CDA’s lines of business. See Doc. No. 29-1 at 6. Pursuant to the Policy,
18    Parkes tendered her defense in the Kansas Action to CICA. See id. CICA agreed to
19    provide a full defense while reserving its rights. 2 See id. at 7.
20           On June 12, 2020, CICA initiated this action against CDA, Parkes d/b/a Level Up
21    RN, and ATI. See Compl. CICA seeks declaratory relief establishing its coverage
22    obligations in connection with the Kansas Action. See id. In response, Defendants filed
23    a Countercomplaint against CICA and The Hanover Insurance Group, Inc. 3 See CC.
24
25
      2
26     It is undetermined whether Parkes, and thus her defense against the Kansas Action, are covered by the
      Policy. See Doc. No. 30 at 7.
27
      3
       As the Court explained in its order denying CICA’s motion to dismiss, it considers CICA and The
28    Hanover Insurance Group one party and refers to them collectively as “CICA”. See Doc. No. 33 at 2.

                                                        -2-                        20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.552 Page 3 of 8



1     They request, among other things, a declaratory judgment that CICA must in fact defend
2     and indemnify Parkes. See id.
3           On November 24, 2020, the Court denied CICA’s motion to dismiss, or in the
4     alternative to strike the fifth and sixth counterclaims. See Doc. No. 33. Now Defendants
5     ask the Court to stay this case pending resolution of the Kansas Action.
6                                         II. LEGAL STANDARD
7           “A district court has discretionary power to stay proceedings in its own court.”
8     Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. N. Am.
9     Co., 299 U.S. 248, 254 (1936)). “[T]he power to stay proceedings is incidental to the
10    power inherent in every court to control the disposition of the causes on its docket with
11    economy of time and effort for itself, for counsel, and for litigants.” Landis, 299 U.S. at
12    254. A district court may stay a case “pending resolution of independent proceedings
13    which bear upon the case,” even if those proceedings are not “necessarily controlling of
14    the action before the court.” Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863–
15    64 (9th Cir. 1979) (citations omitted).
16          In determining whether to grant a stay, courts in the Ninth Circuit weigh the
17    “competing interests which will be affected by the granting or refusal to grant a stay,”
18    including:
19
            [1] the possible damage which may result from the granting of a stay, [2] the
20
            hardship or inequity which a party may suffer in being required to go
21          forward, and [3] the orderly course of justice measured in terms of the
            simplifying or complicating of issues, proof, and questions of law which
22
            could be expected to result from a stay.
23
24    Lockyer, 398 F.3d at 1110 (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
25    1962) (identifying the Landis factors)). “‘[I]f there is even a fair possibility that the stay .
26    . . will work damage to someone else,’ the stay may be inappropriate absent a showing by
27    the moving party of ‘hardship or inequity.’” Dependable Highway Express, Inc. v.
28    Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (quoting Landis, 299 U.S. at

                                                    -3-                       20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.553 Page 4 of 8



1     255). The burden is on the movant to show that a stay is appropriate. See Clinton v.
2     Jones, 520 U.S. 681, 708 (1997) (citing Landis, 299 U.S. at 255).
3                                           III. DISCUSSION
4           Defendants seek to stay this case pending conclusion of the Kansas Action.
5     Accordingly, the Court analyzes each Landis factor in turn.
6     1.    Possible Damage from Granting a Stay
7           CICA urges the Court to deny the motion because it is actively defending Parkes in
8     the Kansas Action and seeks a timely determination that it owes no coverage and thus
9     need not continue providing a defense. Specifically, it says that it is incurring a
10    “continuing harm in the form of ongoing payments to defend.” Doc. No. 30 at 4. As an
11    initial matter, Defendants acknowledge that CICA will be entitled to reimbursement of all
12    costs should they ultimately succeed in this coverage action. See Doc. No. 29-1 at 10.
13    Moreover, “courts in this circuit have concluded that delaying a determination of an
14    insurer’s coverage obligations does not constitute damage under the factors set forth in
15    Landis.” Hudson Specialty Ins. Co. v. Hofer, No. 3:20-cv-00852-BEN-RBB, 2020 U.S.
16    Dist. LEXIS 152228, at *4 (S.D. Cal. Aug. 21, 2020) (first citing Safeco Ins. Co of Am. v.
17    Nelson, 20-cv-0211-MMA-DEB, 2020 U.S. Dist. LEXIS 118919 (S.D. Cal. Jul. 7, 2020);
18    and then citing Zurich Am. Ins. Co. v. Omnicell, Inc., No. 18-CV-05345-LHK, 2019 U.S.
19    Dist. LEXIS 22907 (N.D. Cal. Feb. 12, 2019)). “These courts reasoned that because the
20    duty to defend is both an obligation of insurers and a ‘cost of doing business,’ a stay in
21    these circumstances does not equate to damage.” Id. The Court of course agrees with
22    this line of reasoning. See Safeco Ins. Co. of Am., 2020 U.S. Dist. LEXIS 118919, at *14.
23    CICA’s continued defense is not damage under Landis. And CICA does not allege, nor
24    does the Court find, that any other damage will result from a stay. Accordingly, this
25    factor weighs in favor of granting a stay.
26    2.    Hardship or Inequity
27          Defendants cite two particularly compelling reasons why proceeding forward with
28    this litigation will constitute hardship upon them. First, they contend they will be forced

                                                   -4-                      20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.554 Page 5 of 8



1     to litigate on two fronts. See Doc. No. 29-1 p. 15 (“[S]imultaneously defend[ing] two
2     lawsuits [] will have a crippling effect on Chief Digital Advisors.”). Second, Defendants
3     assert that “because of the significant overlap of issues in the two suits, [they] will be
4     subjected to the possibility of inconsistent rulings in the two actions as well as the
5     possibility that adverse findings in the present coverage action will be binding in the
6     [Kansas] Action but beneficial rulings will not.” Id.
7           CICA is correct that “being required to defend a suit, without more, does not
8     constitute a ‘clear case of hardship or inequity’ within the meaning of Landis.” Lockyer,
9     398 F.3d at 1112. But here there is more. This insurance coverage case is fairly
10    complex. It involves several claims and counterclaims, and numerous exclusions that
11    implicate issues in the Kansas Action. For example, CICA’s first and seventh causes of
12    action seek to deny coverage on the basis that there was no “accident” or “occurrence”
13    within the meaning of the Policy. See Compl. ¶¶ 25, 67. But the Court must examine
14    Parkes’s conduct—which is directly before the court in the Kansas Action—in order to
15    determine whether it was “accidental” or qualifies as an “occurrence.” Similarly, in its
16    third and ninth causes of action, CICA asks the Court to decide whether Parkes’s conduct
17    occurred within the Policy period. See id. at ¶¶ 31, 77. The timing, however, will also be
18    decided in the Kansas Action as ATI must show that Parkes caused its injury. Moreover,
19    CICA’s sixth and twelfth causes of action seek to deny coverage on the basis that
20    exclusions are applicable. See Compl. ¶¶ 61, 111. CICA makes no attempt to narrow the
21    scope by alleging specific exclusions. Instead, CICA generally refers to all exclusions
22    contained in the Policy. See id.
23          Elsewhere in the Complaint, however, CICA specifically highlights the following
24    exclusions, which demonstrate how these two cases are intertwined:
25
            a. Knowing violation of rights of another: “personal and advertising injury”
26
            caused by or at the direction of the insured with the knowledge that the act
27          would violate the rights of another and would inflict “personal and
            advertising injury.”
28

                                                    -5-                      20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.555 Page 6 of 8



1
            ....
2
3           d. Infringement of Copyright, Patent, Trademark, or Trade Secret: “personal
            and advertising injury” arising out of the infringement of copyright, patent,
4
            trademark, trade secret or other intellectual property rights. Under this
5           exclusion, such other intellectual property rights do not include the use of
            another’s advertising idea in your “advertisement”. However, this exclusion
6
            does not apply to infringement, in your “advertisement”, of copyright, trade
7           dress, or slogan.
8
9     Compl. ¶¶ 22(a), (d). The Court previously determined that the former exclusion
10    involves an examination of Parkes’s conduct, which is directly at issue in the Kansas
11    Action. See Doc. No. 33 at 7–8. Also, the Kansas Action includes a claim for violation
12    of the Kansas Uniform Trade Secret Act. See Doc. No. 29-1at 12. This overlaps with the
13    latter exclusion identified above. These are just two examples. Nonetheless, it seems
14    inevitable that the Kansas Action and this coverage action will require similar fact
15    discovery, such as into the nature of Parkes’s conduct and the level of propriety of ATI’s
16    materials. Not only would this be duplicative, but should the cases proceed
17    simultaneously, there is a risk of inconsistent results on these disputed questions.
18          In opposition, CICA explains that coverage can be decided absent determination of
19    the issues identified above. See Doc. No. 30 at 8. It is true that at least one theory for
20    coverage denial may be independent of the Kansas Action issues—i.e., whether Parkes is
21    an insured under the Policy. See Doc. No. 30 at 7. But as explained above, this action as
22    a whole is largely duplicative of issues in the Kansas Action. The Court therefore
23    concludes that the overlapping factual and legal issues, coupled with the risk of
24    inconsistent results, weigh in favor of a stay. See Landis, 299 U.S. at 255; see also
25    Safeco Ins., 2020 U.S. Dist. LEXIS 118919, at *14–15 (finding that the second Landis
26    factor weighs in favor of a stay because there were several policies and exclusions at
27    issue); James River Ins. Co. v. RV Tomlinson Constr., Inc., 2013 U.S. Dist. LEXIS
28    66582, at *10–11 (E.D. Cal. May 8, 2013) (finding that the second Landis factor weighs

                                                   -6-                      20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.556 Page 7 of 8



1     in favor of a stay where “at least one factual issue identified [] is not merely a matter of
2     interpretation of the Policies”); cf. Hofer, 2020 U.S. Dist. LEXIS 152228, at *5
3     (explaining that the lack of complexity of the coverage action—only involving only one
4     insurance policy and only one exclusion—undermines the second Landis factor).
5     3.    Orderly Course of Justice
6           Finally, the third Landis factor requires the Court to assess the orderly
7     administration of justice that will be served by a stay. The Court has already explained
8     that there are factual issues that overlap with the Kansas Action. Avoiding inconsistent
9     rulings promotes judicial efficiency and supports a stay. Further, developing the facts in
10    the Kansas Action will assist the Court in ultimately determining the coverage issues.
11    Finally, “[t]here is a real risk that, were both actions to proceed, by the time this Court
12    resolved the issues of insurance coverage the underlying action could have reached a
13    critical juncture as well.” Safeco Ins., 2020 U.S. Dist. LEXIS 118919, at *18. “At which
14    point, a finding that either eliminated or limited [Parkes’s] coverage could derail the
15    efficient administration of the underlying action.” Id. As this Court has previously
16    explained:
17
            Were the issue of insurance coverage before the same judge presiding over
18
            the underlying action, that judge would be able to appropriately exercise
19          discretion to resolve the scope of coverage before proceeding to the merits
            and could do so in a manner that would promote the efficient resolution of
20
            the dispute. However, that is not the case here. Instead, Plaintiff asks this
21          Court to resolve issues that may materially affect the progress of another
            case that is pending in another courtroom. The Court finds doing so would
22
            not promote the orderly course of justice.
23
24    Id. (internal citations and quotation marks omitted). Similarly, CICA chose to bring this
25    matter before this Court rather than the District Court in Kansas. It would be inefficient
26    to allow both cases to proceed simultaneously. See Leyva, 593 F.2d at 863–64 (“A trial
27    court may, with propriety, find it is efficient for its own docket and the fairest course for
28    the parties to enter a stay of an action before it, pending resolution of independent

                                                    -7-                      20-cv-1075-MMA (AGS)
     Case 3:20-cv-01075-MMA-AGS Document 35 Filed 12/22/20 PageID.557 Page 8 of 8



1     proceedings which bear upon the case . . . . In such cases, the court may order a stay of
2     the action pursuant to its power to control its docket and calendar and to provide for a just
3     determination of the cases pending before it.”). Accordingly, the Court finds that the
4     orderly course of justice weighs in favor of a stay.
5                                          IV. CONCLUSION
6           For the foregoing reasons, the Court GRANTS Defendants’ motion to stay. The
7     Court further DIRECTS the parties to file status reports within five (5) business days of
8     the conclusion of the Kansas Action.
9           IT IS SO ORDERED.
10    Dated: December 22, 2020
11                                                  _____________________________
12                                                  HON. MICHAEL M. ANELLO
13                                                  United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   -8-                      20-cv-1075-MMA (AGS)
